891 F.2d 287
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kuldip SINGH, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary of Health and Human Services,Defendant-Appellee.
No. 89-2641.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 21, 1989.Decided:  Nov. 16, 1989.

Joseph Chodes, on brief, for appellant.
Beverly Dennis, III, Chief Counsel, Region III, Charlotte Hardnett, Chief, Social Security Litigation Division, Lawrence J. Harder, Assistant Regional Counsel, Office of the General Counsel, Department of Health and Human Services, Breckinridge L. Willcox, United States Attorney, Larry D. Adams, Assistant United States Attorney, on brief, for appellee.
Before WILKINSON, Circuit Judge, HAYNSWORTH, Senior Circuit Judge, and RICHARD L. WILLIAMS, United States District Judge for the Eastern District of Virginia, sitting by designation.
PER CURIAM:


1
Kuldip Singh appeals from the district court's ruling that substantial evidence supports the decision of the Secretary of Health and Human Services denying Singh disability insurance benefits under Title II of the Social Security Act.   Our careful review of the record discloses that the Secretary's decision is indeed supported by substantial evidence.   We also find that the Secretary properly utilized the Medical-Vocational Guidelines in reaching his decision that Singh was not disabled before December 31, 1980.   Finally, we find that the evidence which Singh presents for the first time before this court, a letter documenting treatment by Dr. John A. Kenney, Jr., in December of 1980, is not material but is instead cumulative, and that the Secretary's decision would not reasonably have been different had he had the evidence before him.   Accordingly, we deny the motion for remand and affirm the judgment of the district court.


2
AFFIRMED.